      Case 4:20-cv-00368-DPM Document 15 Filed 06/22/20 Page 1 of 3


            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

SMART COMMUNICATIONS
COLLIER, INC.                                                  PLAINTIFF

v.                        No. 4:20-cv-368-DPM

POPE COUNTY SHERIFF'S OFFICE;
and SHANE JONES, in his Official and
Individual Capacities                                     DEFENDANTS

                                 ORDER
     Pope County and Smart made a contract for Smart to provide an
electronic messaging system for inmates at the Pope County Detention
Center and their families. The parties have a dispute about ending that
contract and an addendum signed by the sheriff. Pope County has sued
Smart in the Circuit Court of Pope County, Arkansas. Smart responded
with this case.
     The Court concludes that it has subject matter jurisdiction because
it's not certain that Smart couldn't recover more than $75,000. The issue is
venue. The parties' contract has a forum-selection clause.
     9.4 Governing Law. The parties mutually agree that any litigation
     arising hereunder shall be brought and completed in Pope
     County, Arkansas and other pertinent Arkansas courts and
     further that neither party shall seek to remove such litigation from
     Circuit Courts or Appellate Courts of the State of Arkansas by
     application of conflict of laws or any other removal process to any
     Federal Court or court not in Arkansas.
Doc. 8-1 at 14.      The parties' choice is enforceable unless it is
         Case 4:20-cv-00368-DPM Document 15 Filed 06/22/20 Page 2 of 3


unreasonable in the circumstances. M/S Bremen v. Zapata Off-Shore Co.,
407 U.S. 1, 15 (1972); Servewell Plumbing, LLC v. Federal Insurance Co.,
439 F.3d 786, 789 (8th Cir. 2006). Neither side argues that this clause is
unenforceable for any reason.
         Smart contends that the contract allows suit in the United States
District Court for the Eastern District of Arkansas, which embraces
Pope County. This Court, Smart continues, is in the category of other
pertinent Arkansas courts. Taken as a whole, though, the clause does
not bear the reading Smart urges. There is no federal courthouse in
Pope County. The clause allows suit in a state District Court there over
a small-dollar dispute. ARKANSAS ADMINISTRATIVE ORDER 18, § 3(a)
& (b). The clause also covers any appeal, which is where a case is
sometimes completed. The Arkansas Supreme Court and the Arkansas
Court of Appeals are the other pertinent Arkansas courts contemplated
by the parties' words.         While federal trial courts are organized
geographically, this clause does not reflect the signers' choice of any
court that hears cases from Pope County. Compare, e.g., Simonoff v.
Expedia, Inc., 643 F.3d 1202 (9th Cir. 2011). Instead, the parties chose a
state forum. They made their choice clearer still in the no-removal
terms, which reject any federal court.           It makes little sense to bar
removal if the case could have been brought originally in a federal
court.

                                   *    *    *
                                       -2-
      Case 4:20-cv-00368-DPM Document 15 Filed 06/22/20 Page 3 of 3


     The motion to dismiss the complaint, Doc. 4, is denied as moot
based on the amended complaint. The motion to dismiss the amended
complaint, Doc. 8, is granted.
     So Ordered.


                                                    I
                                  D .P. Marshall Jr.
                                  United States District Judge




                                          /




                                   -3-
